FILED
                                                - COURT OF APPEALS DIV
                                                   STATE OF WASHINGTON

                                     201] JUL 31 fill 11: 146
       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


 CITY OF TUMWATER,                                       No. 76746-1-1

                       Respondent,                       DIVISION ONE

              V.

 ALAN L. LICHTI,                                         UNPUBLISHED

                       Appellant.                        FILED: July 31, 2017



       Cox, J. — Alan Lichti obtained discretionary review of the superior court's

RALJ decision. That decision affirmed the district court's judgment of conviction

for theft. Lichti argues that the district court's erroneous theft instruction

prejudiced him. The superior court concluded that the erroneous instruction was

harmless. Because the erroneous instruction was harmless beyond a

reasonable doubt, we affirm.

       Lichti drove to Walmart in his 2008 white Ford Focus. He purchased an

Acer laptop computer, with cash,for $432.63. Lichti testified at trial that he drove

home afterwards and placed the unopened laptop box in his bedroom, along with

the keys to his Ford Focus. He lived with a few roommates at the time and had

no lock on his bedroom door. Thereafter, he drove in another vehicle to a

friend's house.

       Approximately two hours after Lichti's purchase, someone went to

Walmart and presented the Acer laptop box and receipt to customer service. He
No. 764746-1-1/2


received a cash refund of $432.63. He left the Walmart parking lot in a vehicle

identified as Lichti's Ford Focus.

         Walmart employees later opened the laptop box and discovered that it

contained an old, broken HP brand laptop, not the new Acer. An employee

tracked Lichti's purchase of the Acer laptop, obtained surveillance videos and

photos, and called the Tumwater Police.

         A police officer who investigated the incident testified at trial to calling

Lichti's cell phone and speaking with him about the incident. The officer testified

that Lichti admitted to the theft.

         The City of Tumwater charged Lichti with one count of third degree theft of

Walmart property. A jury found Lichti guilty as charged. The Thurston County

district court entered its judgment and sentence on the jury's verdict.

         Lichti appealed to the superior court, arguing that an erroneous theft

instruction prejudiced him. The RALJ court affirmed his conviction, concluding

that the erroneous instruction was harmless beyond a reasonable doubt.

         Division II granted discretionary review of the RALJ court's decision.

                    JURY INSTRUCTION & HARMLESS ERROR

         Lichti argues that the theft instruction was erroneous and prejudiced him.

The State properly concedes that the instruction was erroneous. But it argues

that the error was harmless beyond a reasonable doubt. We agree with the

State.




                                             2
No. 764746-1-1/3


       An erroneous jury instruction that omits an element of the charged offense

is subject to the constitutional harmless error analysis.1 Prejudice is presumed,

and the City bears the burden of proving that the error was harmless beyond a

reasonable doubt.2 A constitutional error is harmless only if this court is

convinced "beyond a reasonable doubt that the jury would have reached the

same result in absence of the error."3

      "Circumstantial evidence and direct evidence can be equally reliable."

But "inferences based on circumstantial evidence must be reasonable and

cannot be based on speculation."5 Inferences are logical conclusions or

deductions from an established fact.6

      Theft is the crime at issue in this case. It is an alternative means crime.7

Under RCW 9A.56.020(1)(a), theft means:

             To wrongfully obtain or exert unauthorized control over the
       property or services of another or the value thereof, with intent to
       deprive him or her of such property or services... .




       I   State v. Thomas, 150 Wn.2d 821, 844-45, 83 P.3d 970 (2004).

      2 See    State v. Coristine, 177 Wn.2d 370, 380, 300 P.3d 400(2013).

      3 State   v. Fisher, 185 Wn.2d 836, 847, 374 P.3d 1185 (2016).

      "State v. Rodriquez, 187 Wn. App. 922, 930, 352 P.3d 200, review
denied, 184 Wn.2d 1011 (2015).

      5 State   v. Vasquez, 178 Wn.2d 1, 16, 309 P.3d 318 (2013).

      6 Tokarz v.   Ford Motor Co., 8 Wn. App. 645, 654, 508 P.2d 1370 (1973).

      7 State   v. Linehan, 147 Wn.2d 638, 647, 56 P.3d 542(2002).

                                         3
No. 764746-1-1/4


      The phrases "wrongfully obtain" and "exerts unauthorized control" are

defined together under RCW 9A.56.010(22), which reads, in relevant part:

      "Wrongfully obtains" or "exerts unauthorized control" means:

      (a) To take the property or services of another;
      (b) Having any property or services in one's possession, custody or
      control as bailee, factor, lessee, pledgee, renter, servant, attorney,
      agent, employee, trustee, executor, administrator, guardian, or
      officer of any person, estate, association, or corporation, or as a
      public officer, or person authorized by agreement or competent
      authority to take or hold such possession, custody, or control, to
      secrete, withhold, or appropriate the same to his or her own use or
      to the use of any person other than the true owner or person
      entitled thereto; or
      (c) Having any property or services in one's possession, custody, or
      control as partner, . . where the use is unauthorized by the
      partnership agreement.

      Subsection (b) of these definitions is commonly known as theft by

embezzlement.8 These three definitions do not create additional alternative

means of theft.8

      State v. Linehanl° is instructive regarding these theft statutes. There, the

State charged Timothy Linehan with one count of first degree theft of money from

Washington Mutual." Due to an encoding error, Linehan's Washington Mutual




      8   Linehan, 147 Wn.2d at 645.

      9 Id. at 649.

      19 147 Wn.2d       638, 56 P.3d 542(2002).

      11   Id. at 642.


                                          4
No. 764746-1-1/5


account had extra funds, which he did not return.12 A jury found him guilty as

charged, and he appealed.13

       On appeal, Linehan argued that the trial court improperly instructed the

jury by omitting a required portion of the "unauthorized control" instruction.14

Specifically, the trial court purported to follow Washington Pattern Jury Instruction

79.02, which provides, in relevant part:

       [Wrongfully obtains means to take wrongfully the property or
       services of another.]

      [To exert unauthorized control means, having any property or
      services in one's possession, custody or control, as a       , to
      secrete, withhold or appropriate the same to his or her own use or
      to the use of any person other than the true owner or person
      entitled thereto.][16]

       According to the WPIC committee, the blank portion of this instruction "is

to be filled in with 'the nature of the custodian of the property' from the list set

forth in. . . RCW 9A.56.010(22)(b)," as listed above.16 But the trial court in that

case provided the following instruction:




       12   Id. at 641-42.

       13   Id. at 642.

       14   Id. at 652-53.

        Id. at 652(emphasis added); see also 11A WASHINGTON PRACTICE:
       15
WASHINGTON PATTERN JURY INSTRUCTIONS: CRIMINAL 79.02, at 200(4th ed.
2016)(WPIC).

        16 Id. at 652 (quoting 11A WASHINGTON PRACTICE: WASHINGTON PATTERN
JURY INSTRUCTIONS: CRIMINAL 79.02, at 110(2d ed. 1994)(WPIC)); RCW
9A.56.010(7) is now RCW 9A.56.010(22). For consistency, this prehearing will
refer to RCW 9A.56.010(22) instead of RCW 9A.56.010(7).


                                           5
No. 764746-1-1/6


               Wrongfully obtains means to take wrongfully the property or
         services of another.

                To exert unauthorized control means, having any property or
         services in one's possession, custody or control, and to secrete,
         withhold or appropriate the same to his or her own use or to the use
         of any person other than the true owner or person entitled
         thereto.ill

         This instruction omits text that should have been inserted at the word

"and."

         The supreme court concluded that the trial court should have required the

State "to allege and prove the appropriate relationship or agreement between

Linehan and Washington Mutual and instructed the jury accordingly. To do

otherwise. . . relieve[d] the [S]tate of its burden to prove every element of the

offense."18 Thus, the instruction was erroneous.

         But the supreme court ultimately determined that the error was harmless

beyond a reasonable doubt.19 The court analyzed RCW 9A.56.010(22),

determining that "any one or all three definitions [in the subsections] can define"

the "wrongfully obtain" or "exerts unauthorized control" phrases.2°

         The court also explained that "[t]he omission of the statutory relationship

language required for ... 9A.56.010(22)(b)[wa]s harmless ... because there

was ample evidence to support a finding that Linehan '[took] the property or


         17 Id.(emphasis added).


         18   Id. at 653.

         18   Id. at 654.

         2° Id. at 651.


                                           6
No. 764746-1-1/7


services of another,'" thereby satisfying subsection (22)(a).21 As stated above,

9A.56.010(22)(a) provides one of the three definitions of "wrongfully obtains" or

"exerts unauthorized control."22 Thus, the court concluded: "while it was error to

give the instruction on subsection (22)(b), it is superfluous, and the error is

harmless beyond a reasonable doubt."23 The court specifically held that any

error was harmless "as there was sufficient evidence for the jury to convict

[Linehan] using other definitions for the alternative means set forth in RCW

9A.56.020."24

         The same principles control in this case. Specifically, under Linehan, we

conclude that the erroneous instruction was harmless beyond a reasonable

doubt.

         Here, the trial court instructed the jury that "[t]heft means to wrongfully

obtain or exert unauthorized control over the property of another, or the value

thereof, with intent to deprive that person of such property."25 The trial court

instructed the jury that "[w]rongfully obtains means to take wrongfully the property

or services of another."26 As in Linehan, the trial court also gave the jury the




         21   Id. at 654(some alteration in original).
         22   Id.

         23   Id.

         24   Id. at 641.

         25   Clerk's Papers at 69.

         26   Id. at 72.


                                              7
No. 764746-1-1/8


embezzlement instruction without including the nature of the custodian of the

property from the list set forth in RCW 9A.56.010(22)(b).27

       But the trial court's omission of the required custodian language is

harmless beyond a reasonable doubt, as it was in Linehan. Sufficient evidence

supports the jury's finding that Lichti "wrongfully [took] the property or services of

another," thereby satisfying RCW 9A.56.010(22)(a).28

       Sufficient evidence justifies a jury's finding of guilt beyond a reasonable

doubt.29 "[E]vidence is sufficient if 'after viewing the evidence in a light most

favorable to the State, any rational trier of fact could have found the essential

elements of the charged crime beyond a reasonable doubt.'"3°

       Here, it is undisputed that Lichti drove to Walmart in his Ford Focus. He

purchased an Acer laptop, with cash, for $432.63. Lichti testified that he drove

home afterwards and placed the unopened laptop box in his bedroom, along with

the keys to his Ford Focus. He then drove in another vehicle to a friend's house,

leaving the laptop and Ford Focus keys in his bedroom. He had a few

roommates at the time and had no lock on his bedroom door.

       Approximately two hours after Lichti's purchase, someone("man in the

yellow shirt") went to Walmart and presented the Acer laptop box and receipt to


       27 See    id. at 71.

       28   Id. at 72.

       29 State   v. Armstrong, 188 Wn.2d 333, 394 P.3d 373, 377(2017).
      30 Id. (quoting State v. Ortega-Martinez, 124 Wn.2d 702, 708, 881 P.2d
231 (1994)).


                                          8
No. 764746-1-1/9


customer service. He received a cash refund of $432.63. The serial number on

the purchase receipt matched the serial number on the box. The man in the

yellow shirt signed the return slip and left the Walmart parking lot in a vehicle

identified as Lichti's Ford Focus.

         Amanda Johnson, a Walmart asset protection employee, testified about

her role in the incident. She stated that the customer service department alerted

her to a suspicious return of an Acer laptop. Walmart employees opened the

laptop box and discovered that it contained an old, broken HP brand laptop, not

the new Acer laptop. Johnson tracked Lichti's purchase of the Acer laptop,

obtained surveillance videos and photos of the purchase and return, and called

the Tumwater Police. Johnson testified that Lichti was not the man in the yellow

shirt.

         Officer Bryant Finch responded to the call and spoke with Johnson. He

went to Lichti's residence the next day. A woman answered the door and

identified herself as Lichti's girlfriend. She identified Lichti in a photograph and

provided Officer Finch with Lichti's cell phone number. Officer Finch called the

number and left a voice message.

         Later that day, the police dispatch center notified Officer Finch of a call

from the same phone number. He returned the call and asked the answerer to

identify himself. The person identified himself as "Alan Lichti." Officer Finch

explained his reason for the call but did not mention that the laptops had been

switched. The answerer told Officer Finch what happened, stating that he

switched the laptops and had a friend return the older laptop for a refund. The



                                            9
No. 764746-1-1/10


answerer also stated that he still had the Acer laptop and was willing to meet

Officer Finch at the police station. Officer Finch told the answerer to bring the

laptop. No one did so.

       At trial, Lichti testified that after he returned from Walmart, he drove a

truck to a friend's house. He explained that he used his truck for work and went

to work after visiting with friends. He also stated that he returned home and

discovered that the Acer laptop was missing. He did not report it stolen because

he "believe[d] in karma" and also believed that one of his roommates had taken it

and would return it. He identified the man in the yellow shirt as his roommate

"William Lee," who had borrowed his car in the past.

       Lichti also stated that he did not receive a voice message from Officer

Finch, did not call the officer, and did not receive any money from Lee.

       Overall, the jury was presented with conflicting evidence surrounding the

theft. Officer Finch testified that Lichti allegedly returned his call and admitted to

the theft, while Lichti testified that he did not do so. Although Lichti provided the

jury with an alternative version of events, the jury did not believe him. We defer

to the jury on questions regarding conflicting evidence, witness credibility, and

the persuasiveness of evidence.31

       The City presented sufficient circumstantial evidence that allowed the jury

to reasonably infer that Lichti "wrongfully [took] the property or services of

another," thereby satisfying RCW 9A.56.010(22)(a). Thus, we hold that the



       31   Rodriquez, 187 Wn. App. at 930.


                                          10
No. 764746-1-1/11


erroneous instruction was harmless beyond a reasonable doubt "as there was

sufficient evidence for the jury to convict [Lichti] using other definitions for the

alternative means set forth in RCW 9A.56.020."32

       Lichti argues that the jury could have acquitted him under the wrongfully

obtained instruction and convicted him under the erroneous unauthorized control

instruction. Thus, he argues that the erroneous unauthorized control instruction

may have contributed to the jury's verdict. This argument is unpersuasive.

       As we previously discussed, the City presented sufficient evidence to

allow the jury to reasonably infer that Lichti "wrongfully [took] the property or

services of another."

       Lichti argues that the erroneous instruction was prejudicial under the

uncontroverted evidence test. But that test does not apply here.

       An erroneous jury instruction that omits an element of the charged offense

is subject to the constitutional harmless error analysis.33 This specific type of

erroneous instruction "is harmless if that element is supported by uncontroverted

evidence.'"34

       Here, the uncontroverted evidence test does not apply because Linehan

controls. There, the supreme court did not apply the uncontroverted evidence

test to determine whether the erroneous theft instruction was harmless beyond a


       32   Linehan, 147 Wn.2d at 641.

       33 Thomas, 150 Wn.2d     at 844-45.

       34   Id. at 845 (quoting State v. Brown, 147 Wn.2d 330, 341, 58 P.3d 889
(2002)).


                                           11
No. 764746-1-1/12


reasonable doubt. Rather, the supreme court determined that the erroneous

instruction was harmless because sufficient evidence supported the jury's finding

that Linehan wrongfully obtained Washington Mutual's property.

       Linehan controls because the supreme court specifically analyzed the

theft statutes at issue in this case. The cases that Lichti cites to support his

argument do not do so.

       Lastly, Lichti argues that Linehan is consistent with the uncontroverted

evidence test, even though the opinion does not mention it. But the supreme

court's references to "sufficient evidence" and "ample evidence" in its harmless

error analysis demonstrates otherwise.35

       We affirm the RALJ court's order affirming the judgment of conviction.


                                                          Cvx i5•


                                                                          <




       35   Linehan, 147 Wn.2d at 641, 654.

                                         12